PER CURIAM.
The trial court entered an injunction requiring Appellants (the county) to accept and process a development application submitted by Appellee. The county appealed. We reversed because the order granting the injunction “failed to address any of the four criteria necessary for the issuance of an injunction and failed to set forth any factual findings in support of the required criteria.” Walton Cnty. v. Sandestin Invs., LLC, 148 So.3d 172, 173 (Fla. 1st DCA 2014). We remanded to the trial court “to either enter an order that satisfies all the requirements for entry of a temporary injunction or, if appropriate, an order denying the injunction.” Id. On remand, the trial court entered an amended order with factual findings to support the injunction. The county appealed. We reverse and remand to the trial court with instructions to vacate the injunction because the findings in the amended order— particularly the findings of the likelihood of irreparable harm to Appellee — are not supported by competent substantial evidence.
REVERSED and REMANDED.
WOLF, WETHERELL, and BILBREY, JJ., concur.